          Case 21-32351 Document 12 Filed in TXSB on 07/12/21 Page 1 of 10




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

In re:                                                                CHAPTER 11

LIMETREE BAY SERVICES, LLC, et al. 1                                  CASE NO.: 21-32351

            Debtors.                                                  (Joint Administration Requested)


      DEBTORS’ EMERGENCY MOTION FOR ENTRY OF INTERIM AND FINAL
    ORDERS PURSUANT TO 11 U.S.C. §§ 105(a), 345(b), 363, AND 364 AUTHORIZING:
          (I) THE CONTINUED USE OF THE DEBTORS’ PREPETITION CASH
         MANAGEMENT SYSTEM, INCLUDING EXISTING BANK ACCOUNTS,
    BUSINESS FORMS, AND COMPANY CREDIT CARDS; (II) CONTINUED USE OF
      INTERCOMPANY ARRANGEMENTS AND HISTORICAL PRACTICES; AND
     (III) OPENING NEW DEBTOR IN POSSESSION ACCOUNTS, IF NECESSARY

Emergency relief has been requested. A hearing will be conducted on this matter on July
13, 2021, at 3:00 p.m. (prevailing Central Time) in Courtroom 400, 4th floor, 515 Rusk St.,
Houston, Texas 77002. You may participate in the hearing either in person or by
audio/video connection.

Audio communication will be by use of the Court’s dial-in facility. You may access the
facility at (832) 917-1510. You will be responsible for your own long-distance charges. Once
connected, you will be asked to enter the conference room number. Judge Jones’s
conference room number is 205691.

You may view video via GoToMeeting. To use GoToMeeting, the Court recommends that
you download the free GoToMeeting application. To connect, you should enter the meeting
code “JudgeJones” in the GoToMeeting app or click the link on Judge Jones’s home page
on the Southern District of Texas website. Once connected, click the settings icon in the
upper right corner and enter your name under the personal information setting.

Hearing appearances must be made electronically in advance of the hearing. To make your
electronic appearance, go to the Southern District of Texas website and select “Bankruptcy
Court” from the top menu. Select “Judges’ Procedures,” then “View Home Page” for
Judge Jones. Under “Electronic Appearance” select “Click here to submit Electronic
Appearance”. Select the case name, complete the required fields and click “Submit” to
complete your appearance.

1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, as
applicable, are: Limetree Bay Services, LLC (1866); Limetree Bay Refining Holdings, LLC (1776); Limetree Bay Refining
Holdings II, LLC (1815); Limetree Bay Refining, LLC (8671); Limetree Bay Refining Operating, LLC (9067); Limetree Bay
Refining Marketing, LLC (9222). The Debtors’ mailing address is Limetree Bay Services, LLC, 11100 Brittmoore Park Drive,
Houston, TX 77041.
          Case 21-32351 Document 12 Filed in TXSB on 07/12/21 Page 2 of 10




If you object to the relief requested or you believe that emergency consideration is not
warranted, you must either appear at the hearing or file a written response prior to the
hearing. Otherwise, the Court may treat the pleading as unopposed and grant the relief
requested.

Relief is requested not later than July 13, 2021.


         Limetree Bay Services, LLC (“Limetree”) and its debtor affiliates (collectively, the

“Debtors”), as debtors and debtors in possession in the above-captioned chapter 11 cases (the

“Chapter 11 Cases”), respectfully represent as follows in support of this motion (the “Motion”).

                                           Relief Requested

         1.        Pursuant to Sections 105(a), 345(b), 363, and 364 of title 11 of the United States

Code (the “Bankruptcy Code”), the Debtors request entry of interim and final orders

authorizing the Debtors to: (i) continue using their prepetition cash management system,

including using existing bank accounts and business forms; (ii) continue intercompany

arrangements and historical practices; and (iii) open new debtor in possession accounts, if

necessary.

         2.        A proposed form of interim order granting the relief requested herein is attached

hereto as Exhibit A (the “Proposed Interim Order”). A proposed form of final order shall be

submitted before the final hearing on the Motion (the “Final Hearing”).

                                        Jurisdiction and Venue

         3.        This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. Venue

is proper pursuant to 28 U.S.C. §§ 1408 and 1409. This matter is a core proceeding within the

meaning of 28 U.S.C. § 157(b)(2).




4848-8682-0593.1                                   2
          Case 21-32351 Document 12 Filed in TXSB on 07/12/21 Page 3 of 10




                                             Background

         4.        On July 12, 2021 (the “Petition Date”), each of the Debtors filed with this Court

a voluntary petition for relief under Chapter 11 of the Bankruptcy Code—thereby commencing

the above-captioned Chapter 11 Cases. The Debtors continue to operate their businesses as

debtors in possession pursuant to Sections 1107(a) and 1108 of the Bankruptcy Code. No

request for the appointment of a trustee or examiner has been made in these Chapter 11 Cases,

and no official committees have been appointed or designated.

         5.        By separate motion submitted to the Court, the Debtors have sought entry of an

order authorizing the joint administration of the Debtors’ respective bankruptcy cases with the

Limetree Bay Services, LLC case, as the lead case, and permission to use a consolidated case

caption as detailed therein.

         6.        A discussion of the facts and circumstances surrounding these Chapter 11 Cases

and underlying the relief requested herein is set forth in the Declaration of Mark Shapiro in

Support of Chapter 11 Petitions and First Day Motions (the “First Day Declaration”), which is

being filed simultaneously with this Motion and incorporated herein by reference in its entirety.

                          The Debtors and their Cash Management System

         7.        In the ordinary course of business, the Debtors maintain a cash management

system (the “Cash Management System”). The Cash Management System is comprised of 20

bank accounts (collectively, the “Bank Accounts”) with Oriental Bank, Deutsche Bank (defined

below), and CitiBank (collectively, the “Depositors”). The Cash Management System allows

the Debtors to efficiently identify and track the Debtors’ revenues, cash requirements, and

liabilities, transfer cash as needed, forecast cash needs, maintain accounting records, and pay

necessary expenses. The Cash Management System is generally described below.




4848-8682-0593.1                                   3
          Case 21-32351 Document 12 Filed in TXSB on 07/12/21 Page 4 of 10




         8.        The Cash Management System is maintained in accordance with the terms of the

Amended and Restated Depositary and Intercreditor Agreement by and among Limetree Bay

Refining, LLC (“LBR”), Limetree Bay Refining Marketing, LLC (“LBRM”), Limetree Bay

Refining Operating, LLC (“LBRO”), Goldman Sachs Bank USA, J. Aron & Company LLC, and

Deutsche Bank Trust Company Americas (together with its affiliates, “Deutsche Bank”) dated

March 3, 2020 (the “Prepetition Depositary Agreement”). Under the terms of the Prepetition

Depositary Agreement, revenues from the Debtors’ operations are deposited in revenue accounts

with Deutsche Bank (collectively, the “Revenue Accounts”) maintained by LBR and LBRM.

Following receipt of the revenues, funds are disbursed to operating accounts with Oriental Bank

(collectively, the “Operational Accounts”) maintained LBR and/or LBRM, from which LBR

and LBRM pay operational expenses associated with the Debtors’ enterprise, either directly or

through further distribution of revenues to affiliates in accordance with the provisions of the

Prepetition Depositary Agreement.

         9.        In addition to the distribution of funds pursuant to the Prepetition Depositary

Agreement, the Debtors make certain periodic intercompany transfers (the “Intercompany

Arrangements”) to affiliates.        For example, premiums for the Debtors’ health insurance

program are debited from the LBR bank account and, thereafter, the other Debtors’ respective

portions of the premiums are recouped by LBR via Intercompany Arrangements. Additionally,

the Debtors provide corporate credit cards to certain employees for purposes of paying business-

related expenses. LBR pays the amounts due on the corporate credit card accounts via a single

payment for all enrolled Debtors and, thereafter, payments attributable to cardholders employed

by other Debtors are recouped via Intercompany Arrangements.            The Debtors’ accounting




4848-8682-0593.1                                  4
          Case 21-32351 Document 12 Filed in TXSB on 07/12/21 Page 5 of 10




system tracks the Intercompany Arrangements by detailing loans to and from certain Debtors and

allocates expenses between the Debtors for these Intercompany Arrangements.

         10.       In the ordinary course of business, the Debtors also use numerous checks and

other business forms (collectively, the “Business Forms”). To minimize expenses to their

estates and to avoid confusion and unnecessary distraction on the part of employees and business

partners, the Debtors believe it is appropriate for them to continue to use the same Business

Forms, without reference to the Debtors’ status as debtors in possession. Requiring otherwise

will cause the Debtors to incur the expense, delay, and distraction of ordering entirely new

business forms and moving them into daily use.

                                         Relief Requested

         11.       The Office of the United States Trustee has established certain operating

guidelines that are imposed on debtors in possession to ensure the proper administration of

chapter 11 cases and to allow them to properly supervise case administration (the “Guidelines”).

The Guidelines require chapter 11 debtors to, among other things: (i) close all existing bank

accounts and open new debtor in possession bank accounts; and (ii) obtain checks for all debtor

in possession accounts which bear the designation “debtor in possession,” the bankruptcy case

number, and the type of accounts. The Guidelines are designed to provide a clear line of

demarcation between prepetition and postpetition claims.

         12.       By this Motion, and subject to the terms of the Proposed Interim Order, the

Debtors respectfully request authority to (i) continue to use, with the same account numbers, the

Bank Accounts listed on Exhibit B, (ii) treat the Bank Accounts listed on Exhibit B for all

purposes as accounts of the Debtors as debtors in possession; (iii) use, in their present form, all

Business Forms including, but not limited to, letterhead, invoices, checks, and other documents

related to the Cash Management System existing immediately before the Petition Date, without


4848-8682-0593.1                                 5
          Case 21-32351 Document 12 Filed in TXSB on 07/12/21 Page 6 of 10




reference to the Debtors’ status as debtors in possession; (iv) continue the Intercompany

Arrangements; and (v) open new debtor in possession accounts, if necessary. Further, allowing

the Debtors to continue its business practices on an interim basis, pending the Final Hearing, will

enable the Debtors to (i) quickly create status reports on the location and amount of funds,

allowing management to track and control corporate funds, (ii) ensure cash availability, and (iii)

reduce administrative expenses by facilitating the movement of funds.

         13.       Additionally, the Debtors request that the Court authorize all financial institutions

with which the Debtors maintain Bank Accounts to continue to maintain, service, and administer

such accounts, except that such financial institutions shall not be authorized to honor any check

issued or dated prior to the Petition Date, unless the Debtors represent that the payment is

authorized by an order of this Court. To ensure that banks at which the Debtors maintain Bank

Accounts only honor checks in accordance with orders issued by this Court, the Debtors have

served a copy of this Motion on Deutsche Bank, Oriental Bank and Citibank. The Debtors will

also serve Deutsche Bank, Oriental Bank and Citibank with a copy of any order approving the

relief requested herein and any other orders issued by this Court by which those banks are

authorized to honor prepetition obligations.

                                         Supporting Authority

         14.       In complex chapter 11 cases such as these, the Debtors submit it is appropriate for

the Court to waive the Debtors’ compliance with the Guidelines because requiring the Debtors to

adhere to the Guidelines would prove detrimental to the Debtors transition to bankruptcy and

provide little benefit to the Debtors’ estates and creditors. See e.g., In re General Growth

Properties, Inc., 412 B.R. 122 (Bankr. S.D.N.Y. 2009); In re Lehman Brothers Holdings, Inc.,

Case No. 08-13555, 2008 WL 4902202 at *1 (Bankr. S.D.N.Y. Nov. 6, 2008); In re Charter

Behavioral Health Systems, LLC, 292 B.R. 36 (Bankr. D. Del. 2003).


4848-8682-0593.1                                     6
          Case 21-32351 Document 12 Filed in TXSB on 07/12/21 Page 7 of 10




         15.       An integrated cash management system “allows efficient utilization of cash

resources and recognizes the impracticalities of maintaining separate cash accounts for the many

different purposes that require cash.” See In re Columbia Gas Sys., Inc., 136 B.R. 930, 934

(Bankr. D. Del. 1992), aff'd in relevant part and rev'd in part, 997 F.2d 1039, 1061 (3d Cir.

1993). See also In re Southmark Corp., 49 F.3d 1111, 1114 (5th Cir. 1995) (stating that debtor’s

cash management systems allowed the debtor to “to administer more efficiently and effectively

its financial operations and assets”).

         16.       The uninterrupted use of the Debtors’ Cash Management System and existing

business practices related thereto, as described herein, is important to the Debtors’ ability to

transition into bankruptcy without interruption to business operations and the satisfaction of

financial obligations.      Without the relief requested herein, the Debtors will be required to

immediately revise their Cash Management System and open new bank accounts as debtors in

possession, which would be disruptive, would increase operating costs, and negatively impact

the Debtors’ cash flow without corresponding benefit. Authorizing the Debtors to maintain their

prepetition practices described herein would also greatly facilitate the Debtors’ transition into

chapter 11, by among other things, minimizing delays in paying postpetition debts and

eliminating administrative inefficiencies.

         17.       The Debtors believe that the relief requested herein is in the best interest of their

respective estates and creditors. Preserving a “business as usual” atmosphere and avoiding

distractions that would result from an overhaul of the current Cash Management System will

facilitate the Debtors’ ability to successfully navigate these Chapter 11 Cases.

         18.       Due to the informal and formal notice that creditors will receive regarding the

Debtors’ Chapter 11 Cases and status as a debtor in possession, the Debtors believe that




4848-8682-0593.1                                     7
          Case 21-32351 Document 12 Filed in TXSB on 07/12/21 Page 8 of 10




continued use of the Business Forms is appropriate and, moreover, that changing business forms

would prove unnecessary and unduly burdensome.

         19.       Similarly, discontinuing the Intercompany Arrangements could impact the

Debtors’ ability to pay payroll expenses, maintain employee benefits, and reimburse employees

for business expenses charged to corporate credit cards. Therefore, the Debtors respectfully

submit that the continuation of the Intercompany Arrangements is in the best interest of the

Debtors’ estates and their creditors, and therefore, the Debtors should be permitted to continue

such Intercompany Arrangements.

                                    Request for Emergency Relief

         20.       The Debtors respectfully request emergency consideration of this Motion

pursuant to Bankruptcy Rule 6003, which empowers a court to grant relief within the first 21

days after the commencement of a chapter 11 case “to the extent that relief is necessary to avoid

immediate and irreparable harm.” Specifically, the relief requested in this Motion will allow the

Debtors’ businesses to continue with minimal disruption, save costs, and avoid undue

administrative burden, but will achieve these goals only if granted shortly after the Petition Date.

The Debtors submit that this satisfies the “immediate and irreparable harm” standard of

Bankruptcy Rule 6003 and request that the Court approve the relief requested in this Motion on

an emergency basis.

         21.       Pursuant to Local Rule 9013-1(i), this Motion is verified as to its accuracy by

Debtors’ proposed counsel.

                             Waiver of Bankruptcy Rule 6004(a) and (h)

         22.       To implement the foregoing successfully, the Debtors request that the Court enter

an order providing that notice of the relief requested herein satisfies Bankruptcy Rule 6004(a), to




4848-8682-0593.1                                   8
          Case 21-32351 Document 12 Filed in TXSB on 07/12/21 Page 9 of 10




the extent applicable, and that the Debtors have established cause to exclude such relief from the

14-day stay period under Bankruptcy Rule 6004(h), to the extent applicable.

                                      Request for Final Hearing

         23.       The Debtors request that the Court set a date for the Final Hearing that is as soon

as practicable and fix the time and date prior to the Final Hearing for parties to file objections to

this Motion.

                                                 Notice

         24.       Notice of this Motion, whether by facsimile, electronic mail, or overnight courier,

will be given to the following parties: (a) the United States Trustee for the Southern District of

Texas; (b) all secured creditors; (c) the Offices of the Attorney General of the State of Texas and

the United States Virgin Islands; (d) the thirty (30) largest consolidated unsecured creditors for

the Debtors; (e) the Debtors’ identified, interested taxing authorities, including the Internal

Revenue Service; (f) the Debtors’ identified, interested government and regulatory entities;

(g) other interested parties as identified by the Debtors; and (h) any party that has requested

notice pursuant to Bankruptcy Rule 2002. Notice of this Motion is also being provided to

Deutsche Bank, Oriental Bank and Citibank. The method of service for each party will be

described more fully in the certificate of service prepared by the Debtors’ claims and noticing

agent. The Debtors respectfully submit that, under the circumstances, such notice is sufficient

and that no other or further notice of this Motion is required.

         WHEREFORE, the Debtors respectfully request entry of the Proposed Order granting

the relief requested herein and for all other relief that is appropriate under the circumstances.

         RESPECTFULLY SUBMITTED this 12th day of July, 2021.




4848-8682-0593.1                                    9
         Case 21-32351 Document 12 Filed in TXSB on 07/12/21 Page 10 of 10




                                                  BAKER & HOSTETLER LLP

                                                  /s/ Elizabeth A. Green
                                                  Elizabeth A. Green, Esq.
                                                  Fed ID No.: 903144
                                                  Jimmy D. Parrish, Esq.
                                                  Fed. ID No. 2687598
                                                  SunTrust Center, Suite 2300
                                                  200 South Orange Avenue
                                                  Orlando, FL 32801-3432
                                                  Telephone: 407.649.4000
                                                  Facsimile: 407.841.0168
                                                  Email: egreen@bakerlaw.com
                                                          jparrish@bakerlaw.com


                                                  BAKER & HOSTETLER LLP
                                                  Jorian L. Rose, Esq.
                                                  N.Y. Reg. No. 2901783
                                                  45 Rockefeller Plaza
                                                  New York, New York
                                                  Telephone: 212.589.4200
                                                  Facsimile: 212.589.4201
                                                  Email: jrose@bakerlaw.com
                                                  (Motion for admission pro hac vice to be filed)

                                                  Proposed Counsel for the Debtors and Debtors
                                                  in Possession


                                    Certificate of Accuracy

        I certify that the foregoing statements are true and accurate to the best of my knowledge.
This statement is being made pursuant to Bankruptcy Local Rule 9013-1(i).

                                                    /s/ Elizabeth A. Green______
                                                    Elizabeth A. Green

                                     Certificate of Service

               I certify that on July 12, 2021, I caused a copy of the foregoing document to be
served by the Electronic Case Filing System for the United States Bankruptcy Court for the
Southern District of Texas.
                                             /s/ Elizabeth A. Green
                                             Elizabeth A. Green




4848-8682-0593.1                               10
